UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

OWUSU SAMPA ENNIN,
Petitioner,

v.
                                                                     No. 98-1511
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-846-002)

Submitted: October 30, 1998

Decided: November 16, 1998

Before WILLIAMS and HAMILTON, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Eric R. Bowman, Langley Park, Maryland, for Petitioner. Frank W.
Hunger, Assistant Attorney General, Michelle Gluck, Senior Litiga-
tion Counsel, Regina Byrd, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Owusu Sampa Ennin petitions for review of a final order of the
Board of Immigration Appeals (Board) denying his application for
asylum and withholding of deportation. Because substantial evidence
supports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(a) (West Supp. 1998). The Act defines a refugee as
a person unwilling or unable to return to his native country "because
of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or
political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998);
see M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992) (citation omit-
ted); see Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objec-
tive element requires a showing of specific, concrete facts that would
lead a reasonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

We must uphold the Board's determination that Ennin is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C. § 1105a(a)(4) (1994).* We accord the Board all possible
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform Immigrant Responsibility Act of 1996, Pub. L. No.

                    2
deference. See Huaman-Cornelio, 979 F.2d at 999. The decision may
be "reversed only if the evidence presented by[Ennin] was such that
a reasonable factfinder would have to conclude that the requisite fear
of persecution existed." INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992).

Ennin, who entered the United States as a visitor in August 1991,
disagrees with the Board's finding that he failed to qualify for asylum
and withholding of deportation. After a thorough review of the
administrative record, we conclude that substantial evidence supports
the Board's finding that Ennin did not satisfy his statutory burden.

Evidence established that Ennin, a native and citizen of Ghana, was
awarded a four-year scholarship by the Ashanti Goldfields Corpora-
tion (AGC) to attend college for the study of engineering. During the
eighteen years he worked for AGC, Ennin became the supervisor of
twenty to twenty-five mechanics. In 1973 while still a student, Ennin
became a member of the Adansi Youth Movement (ADU). Ennin tes-
tified that the ADU protested against the Ghanian government
because of its failure to provide basic public services and to safeguard
the environment from the surface mining conducted by AGC. Accord-
ing to Ennin, the ADU was concerned about the quality of the drink-
ing water which they contended was being polluted by the deep shaft
mining conducted by AGC. Although Ennin claimed to have demon-
strated against his employer throughout his years as an employee, he
never encountered any problems with his job.

Ennin testified that AGC did not begin surface mining until 1991.
In June of that year, the ADU held a demonstration of more than 500
individuals to protest the AGC's surface mining projects. The Youth
Movement members of the ADU formed a human chain at the dem-
onstration to block the surface mining workers. Over one hundred
armed militia men were deployed to the site by the Ghanian govern-
_________________________________________________________________

104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because this
case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                     3
ment. A militia man fired a shot into the air, but the demonstrators
stood firm.

Ennin testified that militia men singled out him and his half brother
from the human chain and accused them of instigating the demonstra-
tion. Six militia men surrounded them, and a scuffle between the half
brother and the militia ensued in which the half brother was arrested.
The militia also attempted to arrest Ennin but he escaped by holding
three of them off with a baton, jumping over them and then "going
underground." Ennin claimed that the militia men who arrested his
half brother and tried to arrest him did not have guns. Ennin testified
that no one was killed in the demonstration, although he later learned
of his half brother's death.

Nearly one month after the demonstration in July 1991, the wife of
the secretary general of the Youth Movement transported Ennin to the
Ivory Coast in her car. Ennin remained in the Ivory Coast for a week
and then entered the United States with a visitor visa.

Ennin takes issue with the IJ and Board's negative credibility find-
ing, contending that it is not supported by the record and insisting that
he has demonstrated a well-founded fear of persecution in Ghana due
to his political opinion. When, as here, the Board chooses to rely on
the express reasoning of the IJ in a short per curiam opinion, that rea-
soning is the sole basis for our review and will be reversed if inade-
quate. See Gandarillas-Zambrana v. Board of Immigration Appeals,
44 F.3d 1251, 1255 (4th Cir. 1995).

We find that substantial evidence supports the IJ's finding that
Ennin's testimony lacked credibility and that he was therefore ineligi-
ble for the requested relief. The IJ found parts of Ennin's testimony
to be inconsistent with his asylum application. For example, Ennin
testified that he had not communicated with his wife since he left
Ghana in 1991. However, in his asylum application, Ennin reported
that his wife has been harassed by the authorities since he left Ghana
in 1991. In addition, the IJ identified an inconsistency between
Ennin's testimony and the written statement provided by his United
States citizen brother, Balfour Owusu Ennin. While Ennin testified
that no one was killed in the June 1991 demonstration, Balfour stated
that five people were killed. The IJ also noted that Balfour was not

                     4
present at the merits hearing even though he lived only a few minutes
from the court and that he merely submitted an undated, unsworn
statement which tended to undercut Ennin's testimony in several
respects.

The IJ further observed that while Ennin testified he was married
in 1973, his Form G-325 (Biographic Information Form) showed his
marriage date as August 10, 1981. In addition, while Ennin testified
that he left his gold mine employment at the time of the demonstra-
tion in June 1991, his Form G-325 indicates he remained so employed
until August 1991. The IJ found Ennin's explanation that he was on
paid leave until August 1991 to be unconvincing.

In addition, the IJ found lacking in credibility Ennin's claim that
he had demonstrated against his employer because of his claimed dis-
approval of surface mining. Despite Ennin's stated concern about the
ecological problems caused by gold mining, the IJ noted that Ennin
earned his living from the mining company and so contributed to the
ecological problems for eighteen years. Moreover, the IJ observed
that Ennin's claim that the ecological problems became serious only
in 1991 was contradicted by his brother Balfour's statement that gold
mining had caused an ecological disaster in the area, including pollut-
ing drinking water, for over a hundred years.

Finally, the IJ cited Ennin's testimony that he had participated in
a demonstration held during Ghanian President Rawlings' visit to the
United States. Ennin testified that he received a letter from a friend
in Ghana who informed him that his picture had been taken at the
demonstration and was shown on Ghanian television. The IJ noted
that Ennin failed to submit the letter as evidence or show it to his
attorney despite his claim that he had kept the letter for more than a
year. The letter was not in Ennin's file or mentioned in the accompa-
nying notes, despite Ennin's claim that he showed it to the asylum
officer who interviewed him.

After outlining the basis of his adverse credibility finding, the IJ
found that Ennin failed to corroborate his story with available evi-
dence, such as the testimony of his United States citizen brother who
lived nearby and the letter from the individual who claimed to have
seen Ennin on Ghanian television. While Ennin attempts to explain

                    5
the inconsistencies and offers alternative interpretations of the evi-
dence favorable to his credibility, we agree with the Service that
Ennin should have explained himself to the IJ and that it is too late
to supplement his testimony. Ennin also appears to claim that the IJ's
statement that United States asylum laws are not very generous dem-
onstrates that the IJ prejudged the case and failed to use all available
immigration law in his decision making. We find no evidence whatso-
ever to support such a claim. Finally, Ennin attacks the Board, claim-
ing it failed to review the record and consider his arguments because
it affirmed based on the reasoning of the IJ. This claim is utterly with-
out merit because the adoption of the IJ's reasoning by the Board is
a valid practice of review. See Alaelua v. INS , 45 F.3d 1379, 1381-82
(9th Cir. 1995).

Finally, Ennin insists he qualified for withholding of deportation.
The standard for withholding of deportation is more stringent than
that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421,
431-32 (1987). To qualify for withholding of deportation, an appli-
cant must demonstrate a "clear probability of persecution." Id. at 430.
Because substantial evidence supports the Board's finding that Ennin
is ineligible for asylum, he cannot meet the higher standard for with-
holding of deportation.

We accordingly affirm the Board's order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    6